Citation Nr: 1627251	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes to include as secondary to herbicide or chemical exposure. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease to include as secondary to herbicide or chemical exposure.

3.  Entitlement to service connection for diabetes to include as secondary to herbicide or chemical exposure on a de novo basis.  

4.  Entitlement to service connection for coronary artery disease to include as secondary to herbicide or chemical exposure on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Winston-Salem, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript is in the record.  

The issues of entitlement to service connection for diabetes to include as secondary to herbicide or chemical exposure on a de novo basis and entitlement to service connection for coronary artery disease to include as secondary to herbicide or chemical exposure on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for diabetes and coronary artery disease were first denied in a June 2008 rating decision; the Veteran did not submit a substantive appeal after a receipt of a statement of the case in that matter, nor did he submit new and material evidence prior to expiration of the appeal period.  

2.  The evidence submitted since the June 2008 rating decision includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claims for service connection for diabetes and coronary artery disease.  


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied entitlement to service connection for diabetes and coronary artery disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200 (2015). 

2.  New and material evidence has been submitted to reopen the claims for service connection for diabetes and coronary artery disease, to include as secondary to herbicide or chemical exposure.  38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this portion of the decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

New and Material

The Veteran contends that he has developed diabetes and coronary artery disease as a result of exposure to chemicals during active service.  He testified that herbicides such as Agent Orange were used around a mock-up of a Vietnamese village at Fort McClellan, Alabama, and that he was exposed to this during training.  The Veteran also notes that he served in a chemical unit where his duties included decontaminations, and he states that he handled or was exposed to many other chemicals in this capacity.  He argues that these chemicals may have also caused his diabetes and coronary artery disease. 

The record shows that entitlement to service connection for diabetes and coronary artery disease was previously denied in a June 2008 rating decision.  Both of these disabilities were claimed to be the result of herbicide exposure.  The Veteran submitted a notice of disagreement with this decision, and a statement of the case was issued in April 2009.  However, the Veteran did not submit a substantive appeal following the receipt of the statement of the case.  Furthermore, he did not submit any new and material evidence during the appeal period.  Therefore, the June 2008 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the evidence considered by the June 2008 rating decision includes the Veteran's service treatment records as well as private treatment records dating from 2003 and VA treatment records dating from 2002 to 2007.  The June 2008 rating decision noted that the Veteran did not serve in Vietnam, and that there was no other evidence to show that he was exposed to herbicides during service.  There was no evidence of either diabetes or coronary artery disease during active service or within one year of discharge from service.  Therefore, service connection was denied for both of these disabilities.  

Evidence received since June 2008 includes additional VA treatment records dating from 2009 to 2010, the transcript of the February 2015 hearing, and a May 2015 letter and opinion from a private doctor.  

The Board finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for diabetes.  The May 2015 private medical opinion states that the Veteran's weight contributes to his diabetes mellitus, and that his weight problem is the result of chemical exposure during active service.  This opinion was not considered in June 2008, and purports to provide a nexus between the Veteran's current diabetes and events in active service.  The absence of such evidence was part of the basis for the June 2008 denial.  Therefore, the evidence is new and material, and the claim is reopened.  

Similarly, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for coronary artery disease.  At the February 2015 hearing, the Veteran testified that blister agents were tested on members of his unit, including himself.  He states that this resulted in blistering of his arms.   This information was not considered in June 2008.  The Veteran is competent to report the use of a blister agent and the resulting symptoms.  His credibility must be presumed for the purposes of determining whether or not new and material evidence has been submitted.  The absence of evidence of chemical exposure during service was part of the basis for the June 2008 denial.  Therefore, the evidence is new and material, and this claim is also reopened.  


ORDER

New and material evidence has been received to reopen a claim for service connection for diabetes to include as secondary to herbicide or chemical exposure; to this extent only the appeal is granted.  

New and material evidence has been received to reopen a claim for service connection for coronary artery disease to include as secondary to herbicide or chemical exposure; to this extent only the appeal is granted. 


REMAND

If diabetes or arteriosclerosis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then there are certain diseases that shall be service-connected even though there is no record of such disease during service.  These diseases include Type 2 diabetes and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The record does not reflect that the Veteran served in Vietnam, and, as such, herbicide exposure may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

The record shows that the RO has already taken the steps required by M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a to attempt to verify the Veteran's claimed exposure to herbicides at Fort McClellan.  The reply indicates that Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange or other tactical herbicides at Fort McClellan during April 1967 to June 1967, which is the period the Veteran's personnel records indicate he was stationed at that location.  

However, the Veteran also contends that his disabilities are the result of the many other chemicals to which he was exposed due to his duties during active service.  The available personnel records state that his principal duties from June 20, 1967 to February 1969 were first as a Chemical Assistant and then a Decontamination Specialist.  

Given the Veteran's contentions and verified duties during service, an attempt must be made to ascertain the chemicals to which he was likely exposed.  This attempt should include obtaining the Veteran's complete personnel records to determine the exact nature of his training and duties.  In addition, the U.S. Army and Joint Services Records Research Center (JSRRC) should be requested to provide information as to which chemicals a soldier with the Veteran's duties would have likely been exposed between 1967 and 1969.  If necessary, histories from the Veteran's various units from June 1967 to February 1969 should be obtained and searched in an attempt to learn the names of these chemicals.  

Furthermore, the May 2015 private medical opinion submitted by the Veteran states that the Veteran's weight is a significant contributor to the development of his diabetes.  In turn the opinion adds that chemical exposure issues contributed to the Veteran's weight gain and subsequent formation of diabetes.  This opinion does not describe the types of chemicals that would cause weight gain or provide any additional reasons and bases to support this conclusion.  Furthermore, the examiner did not address the Veteran's coronary artery disease.  The Board finds that the Veteran should be scheduled for an additional VA examination in order to determine whether or not the Veteran's diabetes or coronary artery disease developed due to active service, to include due to exposure to chemicals during service.  

Finally, the Veteran testified at the February 2015 hearing that he has been receiving treatment for his claimed disabilities from Pinehurst Medical Clinic.  Although the May 2015 private opinion is written by a physician from Pinehurst Medical, it does not appear that any other of the Veteran's treatment records have been obtained.  An attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary permission from the Veteran, obtain the treatment records from Pinehurst Medical Clinic pertaining to the Veteran's diabetes and coronary artery disease and associate them with the claims file.  The Veteran should be notified that in the alternative, he may obtain and submit these records on his own.  He should also be notified that it is ultimately his responsibility to ensure that these records are submitted to VA if he wishes them to be considered. 

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.  

3.  Contact the JSRRC and request information regarding the likely duties of an Army Chemical Assistant and an Army Decontamination Specialist for the period from 1967 to 1969.  A list of the chemicals commonly handled during the course of these duties should be ascertained.  The names of the units in which the Veteran served and dates he was assigned should be provided for use in determining these chemicals: the 388th AG Repl Co starting June 20, 1967; the 12th Spt Bde starting July 13, 1967; Co C of the 47th Engr Bn starting December 15, 1967; HHC 627th Sup & Svc Bn starting January 25, 1968 (all in Fort Bragg, North Carolina); and the HHT 1/18 Armd Cav in Fort Lewis, Washington starting June 12, 1968.  JSRRC may use this information to obtain unit histories or other records in which it is likely that the use of chemicals and the names of those chemicals would be discussed.  If JSRRC is unable to compile a list of the chemicals to which the Veteran was likely exposed, a memorandum to this effect should be placed in the record. 

4.  After completion of the above, compile a complete list of any chemicals to which it is likely the Veteran has been exposed, as may be found in his service personnel records and/or the research received from JSRRC.  If the above records/research is unable to confirm the name of any chemicals to which the Veteran was likely exposed, a memorandum to this effect should be placed in the record. 

5.  After completing directives #1-4, schedule the Veteran for a VA examination(s) by an examiner with appropriate knowledge and experience (specialist, if needed) in order to determine the nature and etiology of his diabetes and coronary artery disease.  All indicated tests and studies should be conducted.  The claims file should be provided to the examiner, and the should review to become familiar with the pertinent facts.  If a list of chemicals to which the Veteran is likely to have been exposed in service is able to be compiled, this must also be provided to the examiner.  At the conclusion of the examination and review of the record, the examiner should attempt to provide the following opinions:

a) Is it as likely as not that the Veteran's diabetes was incurred due to exposure to chemicals other than herbicides (unless exposure to herbicides at a location other than Fort McClellan is confirmed by the development requested above) during active service?  Is it as likely as not that diabetes was incurred coincident with active service on any other basis?  

b) Is it as likely as not that the Veteran's coronary artery disease was incurred due exposure to chemicals other than herbicides (unless exposure to herbicides at a location other than Fort McClellan is confirmed by the development requested above) during active service?  Is it as likely as not that coronary artery disease was incurred coincident with active service on any other basis?  

A comprehensive rationale for all opinions should be provided.  The examiner should discuss the May 2015 opinion from Pinehurst Medical Center, indicate whether or not they are in agreement, and provide the reasons for why or why not.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


